At the November Term, 1932, Forsyth Superior Court, Eugene Hines was tried upon an indictment charging him with the murder of one Lacy Weatherspoon, which resulted in a conviction and sentence of death. The prisoner gave notice of appeal to the Supreme Court, but this has not been prosecuted as required by the rules, albeit he was allowed to appeal informa pauperis, and was given sixty days from 17 November within which to make out and serve statement of case on appeal, and the solicitor was allowed sixty days thereafter to prepare and file exceptions or countercase. *Page 508 
Apparently nothing has been done on behalf of the prisoner to perfect his appeal. The case should have been ready for argument at the call of the Eleventh District, 4 April, 1933, the district to which it belongs. The motion of the State will be allowed. Judgment
Affirmed. Appeal dismissed.